Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/22, 03/26/21werer filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) #1-4 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Huang et al., (U.S. Pub. No, 2020/0135557), herein referred to as “Huang”.

Huang shows, with respect to claim #1, a method comprising: depositing a dielectric cap (fig. #3A, item 218) over a gate structure (fig. #3A, item 210) (paragraph 0023); forming a source/drain  contact (fig. #3A, item 230 &232 ) over a source/drain region (fig. #3A, item 206) adjacent to the gate structure (fig. #3A, item 210) (paragraph 0020, 0027); oxidizing a top of the dielectric cap (fig. #4, item 24); after oxidizing the top of the dielectric cap (paragraph 0023, 0031), depositing an etch stop layer (fig. #3A, item 222) (paragraph 0025) over the dielectric cap and an interlayer dielectric (ILD) layer (fig. #3A, item 224) over the etch stop layer (paragraph 0026); etching the ILD layer and the etch stop layer to form a via opening extending though the ILD layer and the etch stop layer; and filling a source/drain via in the via opening (paragraph 0027).

The Examiner notes that Huang does not explicitly state “via opening extending though the ILD layer and the etch stop layer”. However, the Examiner notes the following;
The Examiner can find no specific method of etching the opening to contact the S/D area.
Huang shows (as noted in the rejection above), filling a contact liner and contact fill to provide contact to the S/D region (figure #2b).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, a method further comprising a “via opening extending though the ILD layer and the etch stop layer”, into the method of Huang, with the motivation that the only way to provide a filler of material is to first provide an opening of which the filler is deposited.
Huang shows, with respect to claim #2, a method wherein the top of the dielectric cap is oxidized using an oxygen plasma (paragraph 0023).

Huang shows, with respect to claim #3, a method wherein the oxygen plasma is generated from an O2 gas (PE-oxide, HARP) (paragraph 0023).

Huang shows, with respect to claim #4, a method wherein the oxygen plasma is generated from a gaseous mixture of an O2 gas and one or more of an Ar gas, a He gas, a Ne gas, a Kr gas, a N2 gas, a CO gas, a CO2 gas, a CXHYFZ gas, an NF3 gas, a Carbonyl sulfide (COS) gas, and an SO2 gas, wherein x, y and z are greater than zero (PE-oxide, HARP) (paragraph 0023).

///
Claim #5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., (U.S. Pub. No, 2020/0135557), herein referred to as “Huang”, as shown in the above rejection of claim #1 and in view of Shih et al., (U.S. Pub. No, 2020/0135874), hereinafter referred to as “Shih”.

Huang substantially shows the claimed invention as shown in the rejection of claim #1 above. 
Huang fails to show, with respect to claim #5, a method wherein forming the via opening comprises: performing a first etching process to form the via opening extending though the ILD layer and expose a top surface of the etch stop layer; and performing a second etching process to deepen the via opening such that the via opening extending though the etch stop layer.

Shih teaches, with respect to claim #5, a method wherein portions of the ILD layers (fig. #3, item 234 & 236) exposed by the photoresist (fig. #3, item 304) are then etched using any suitable etching technique (paragraph 0033) and wherein the CESL (fig. #3, item 232) may be partially or completely removed (paragraph 0035). 

The Examiner notes that Shih does not explicitly state that the removing of the ILD and the CESL are done by two etching process. However, the Examiner notes that Shih used the etch stop layer to provide protection during an etching using a mask structure and also provides a step for removing the CESL that is shown after the etching of the ILD. The Examiner also notes that the two layers are made of two distantly different materials and that one of ordinary skilled in the art would recognize that etching the two layers would require two separate etching processes. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5, a method wherein forming the via opening comprises: performing a first etching process to form the via opening extending though the ILD layer and expose a top surface of the etch stop layer; and performing a second etching process to deepen the via opening such that the via opening extending though the etch stop layer, into the method of Huang, with the motivation the difference in material would allow a clean removal of the ILD layer and that the later removal would allow for a contact structure to be attached to the S/D region, as taught by Shih.
Huang fails to show, with respect to claim #6, a method wherein the second etching process uses a different etchant than that used in the first etching process.

Shih teaches, with respect to claim #6, a method wherein portions of the ILD layers (fig. #3, item 234 & 236) exposed by the photoresist (fig. #3, item 304) are then etched using any suitable etching technique (paragraph 0033) and wherein the CESL (fig. #3, item 232) may be partially or completely removed (paragraph 0035). 

The Examiner notes that Shih does not explicitly state that the second etching process uses a different etchant than that used in the first etching process. However, the Examiner notes that Shih used the etch stop layer to provide protection during an etching process, using a mask structure and also provides a step for removing the CESL that is shown after the etching of the ILD. The Examiner also notes that the two layers are made of two distantly different materials and that one of ordinary skilled in the art would recognize that etching the two layers would require two separate etching processes or etchants. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #6, a method wherein the second etching process uses a different etchant than that used in the first etching process, into the method of Huang, with the motivation the difference in material would allow a clean removal of the ILD layer and that the later removal would allow for a contact structure to be attached to the S/D region, as taught by Shih.

////
Claim #7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., (U.S. Pub. No, 2020/0135557), herein referred to as “Huang” as modified by Shih et al., (U.S. Pub. No, 2020/0135874), hereinafter referred to as “Shih” as shown in the above rejection of claim #5 and in further view of Hossain et al., (U.S. Pub. No, 2013/0302958), hereinafter referred to as “Hossain”.

Huang as modified by Shih substantially shows the claimed invention as shown in the rejection of claim #5 above. 
Huang as modified by Shih fails to show, with respect to claim #7, a method wherein the first etching process is a plasma etching process using a plasma generated from a hydrogen-free gaseous mixture.

Hossain teaches, with respect to claim #7, a method wherein an etching process to create trenches (fig. #2, item 22, 27) utilizing plasma etching techniques with a fluorocarbon chemistry (for example., SF6 /O2) (paragraph 0018). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #7, a method wherein the first etching process is a plasma etching process using a plasma generated from a hydrogen-free gaseous mixture, into the method of Huang as modified by Shih, with the motivation that this increases the control of the sidewall characteristics of the trench, as taught by Hossain.

/////
Claim #8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., (U.S. Pub. No, 2020/0135557), herein referred to as “Huang” as modified by Shih et al., (U.S. Pub. No, 2020/0135874), hereinafter referred to as “Shih” as shown in the above rejection of claim #5 and in further view of Colinge et al., (U.S. Pub. No, 2015/0214333), hereinafter referred to as “Colinge”.

Huang as modified by Shih substantially shows the claimed invention as shown in the rejection of claim #5 above. 
Huang as modified by Shih fails to show, with respect to claim #8, a method wherein the second etching process is a plasma etching process using a plasma generated from a hydrogen-containing gaseous mixture.

Colinge teaches, with respect to claim #8, a method wherein an etching process utilizes halogen-gas-based plasmas (paragraph 0016, 0028). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #8, a method wherein the second etching process is a plasma etching process using a plasma generated from a hydrogen-containing gaseous mixture, into the method of Huang as modified by Shih, with the motivation that this increases the control over the etch rate and profile of SiGe materials, as taught by Colinge.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) #9-15 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Shih et al., (U.S. Pub. No, 2020/0135874), hereinafter referred to as “Shih”.

Shih shows, with respect to claim #9, a method comprising: depositing a source/drain contact (fig. #8, item 702) (paragraph 0045) over a source/drain region (fig. #3, item 210) (paragraph 0035); oxidizing a top of the source/drain contact to form a metal oxide region in the source/drain contact (paragraph 0035); after oxidizing the top of the source/drain contact, forming an interlayer dielectric (ILD) layer (fig. #3, item 234, 236) layer covering the metal oxide region (fig. #5, item 402, 404) of the source/drain contact (paragraph 0036); forming a via opening in the ILD layer to expose the source/drain contact; and filling a source/drain via in the via opening (paragraph 0031).

Shih shows, with respect to claim #10 a method further comprising removing a portion of the metal oxide region (fig. #5, item 402) of the source/drain contact after forming the via opening in the ILD layer (paragraph 0038).

Shih shows, with respect to claim #11, a method wherein filling the source/drain via is such that the source/drain via is in contact with the metal oxide region of the source/drain contact (fig. #7, item 702; paragraph 0045).

Shih shows, with respect to claim #12, a method wherein filling the source/drain via (fig. #7, item 702) is such that the source/drain via is in contact with an un-oxidized region (fig. #7, item 604) (paragraph 0039) of the source/drain contact (paragraph 0045)

Shih shows, with respect to claim #13, a method further comprising depositing an etch stop layer (fig. #2, item 232) covering the metal oxide region of the source/drain contact prior to forming the ILD layer (fig. #4, item 234)  (paragraph 0029, 0030).

Shih shows, with respect to claim #14, a method wherein the etch stop layer (SiN; fig. #2, item 232) (paragraph 0029) and the metal oxide region of the source/drain (SiGe; fig. #5, item 212) contact are made of different materials (paragraph 0021).

Shih shows, with respect to claim #15, a method wherein depositing the etch stop layer (SiN; fig. #2, item 232) (paragraph 0029) is such that the etch stop layer is in contact with the metal oxide region (fig. #5, item 402) of the source/drain contact (paragraph 0035).


//////
Claim(s) #16, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Tseng (U.S. Pat. No, 5,933,741).

Tseng shows, with respect to claim #16, device comprising: a gate structure (fig. #4, item 18) a dielectric cap (fig. #4, item 24)  over the gate structure and comprising an oxidized region (column #5, line 20-25) and an un-oxidized region between the gate structure and the oxidized region (column #5, line 20-41); a source/drain contact (fig. #5, item 30) adjacent to the gate structure (column #5, line 59-67; column #6, line 1-3); an interlayer dielectric (ILD) layer (fig. #8, item 34) over the dielectric cap and the source/drain contact (column #6, line 39-45); and a source/drain via in the ILD layer and electrically connected to the source/drain contact (column #6, line 36-41).

Tseng shows, with respect to claim #17 a device wherein the source/drain (fig. #5, item 30) via is in contact with the oxidized region of the dielectric cap (fig. #4, item 24) (column #5, line 20-25). The Examiner notes that Tseng does not state explicitly that the S/D area is in contact with the cap region. However, the Examiner notes that, as shown below (Ex. #1, item CT#1), that Tseng shows that the S/D area is in contact with the oxide region through contact with gate structure. Therefore, the Examiner takes the position that the rejection is proper.

[AltContent: textbox (Ex.#1)][AltContent: textbox (CT#1)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    483
    736
    media_image1.png
    Greyscale




///////
Claim(s) #20 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tseng (U.S. Pat. No, 5,933,741).

Tseng teaches, with respect to claim #20, a device wherein the cap layer (fig. #3, item 24) is grown with a thickness of about 200 to 400 angstroms and an oxidized layer (fig. #2, item 26) grown over S/D area with a thickness of about 50 to100 angstroms (fig. #2, item 26) (column #4, line 33-41).


The Examiner notes that Tseng does not explicitly show a thickness of the oxidized region is in a range of about 1 angstrom to about 50 angstroms as presently presented in the claim language of claim #20. However, that Examiner notes that the term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly—used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from about 1 angstrom to about 50 angstroms in order to be considered “about” about 1 angstrom to about 50 angstroms. The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target about 1 angstrom to about 50 angstrom and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #20, a device wherein the thickness of the oxidized region is in a range of about 1 angstrom to about 50 angstroms, into the method of Tseng, with the motivation of creating an isolation/insulation/separation area within a device.



EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Allowable Subject Matter
Claim #18, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim #18
The oxidized region of the dielectric cap has an oxygen concentration gradient.

Claim #19
The oxidized region of the dielectric cap has an oxygen atomic percentage decreasing in a depth direction from a top surface of the dielectric cap.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
09/23/2022


/MONICA D HARRISON/Primary Examiner, Art Unit 2815